Citation Nr: 1437387	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  12-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of an injury to the right ring and little fingers.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1970 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge during an August 2012 videoconference hearing.  A transcript is associated with the claims file.

The Board has reviewed the physical and Virtual VA electronic claims files.


FINDINGS OF FACT

1.  The distal interphalangeal joints of the Veteran's right ring and little fingers comprise a group of minor joints with degenerative changes, as evidenced by an April 2011 x-ray, affected by limitation of motion that is noncompensable under the appropriate diagnostic code.

2.  The Veteran's chronic nail bed injury with nail deformity and pain and loss of sensation near a well-healed incision on the ulnar aspect of his right ring finger are closely analogous to unstable or painful scars in the functions affected, anatomical localization, and symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for residuals of an injury to the right ring and little fingers have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.45(f), 4.71a, Diagnostic Codes 5003, 5219, 5223, 5227, 5230, 5151, 5155-56 (2013).

2.  The criteria for a separate initial disability rating of 10 percent for a chronic nail bed injury with nail deformity and pain and loss of sensation near a well-healed incision on the ulnar aspect of the right ring finger have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.188, Diagnostic Codes 7800-05 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Since service connection was granted and an initial rating was assigned for the finger disability at issue in June 2011, the claim has been substantiated and VA has already satisfied its duty to notify the Veteran.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran an examination of his right hand fingers in April 2011.  The examination is adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the April 2011 VA examiner inaccurately attributed the loss of range of motion and loss of sensation to the right middle finger, the physical examination within the report correctly attributes them to the right ring finger.  Further, while the Veteran was last examined in April 2011, during his August 2012 videoconference hearing he testified that chronic nail bed injury with nail deformity was a static disability and, moreover, he has not appeared to assert that any of his other disabilities had worsened in the interim.  See August 2012 Videoconference Hearing p. 9.  

The Veteran's August 2012 videoconference hearing focused on the elements necessary to substantiate the claim; the Veteran demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that a 30 percent disability rating should be assigned for his residuals of an injury to his right ring and little fingers.  See March 2012 Substantive Appeal.  

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, and the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A percentage rating is assessed by comparing the symptomatology of a veteran's service-connected disability with criteria in the Rating Schedule.  38 C.F.R., Part 4.  If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply if the criteria are successive and cumulative and the higher rating's criteria are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under various diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2013).  A Veteran may, however, be assigned multiple ratings if the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Veteran's residuals of an injury to his right ring and little fingers have been rated by analogy under Diagnostic Code 5230 as limitation of motion of the ring or little finger.  38 C.F.R. §§ 4.20, 4.27,  4.71a.  

Under Diagnostic Code 5230, a noncompensable rating is assigned for any limitation of motion of the ring or little finger, major or minor.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, then a 20 percent rating applies if there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating applies if there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  However, ratings of 20 or 10 percent based on X-ray findings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 U.S.C.A. § 4.71a, Diagnostic Code 5003, Notes (1)-(2).  

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  

If functional loss is alleged due to pain, or if a service-connected disability involves a joint rated on limitation of motion, the Board must go beyond the rating formula and consider whether a higher disability rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, musculoskeletal disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Examinations must therefore adequately portray anatomical damage and functional loss regarding these elements.  Functional loss may be caused by the absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or by deformity, adhesions, defective innervation, or other pathology.  If supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, pain may also be the cause of functional loss.  If part of the musculoskeletal system becomes painful on use it must be considered seriously disabled.  Further, weakness must be considered as important as limitation of motion.  Evidence of disuse of a part of the musculoskeletal system may include atrophy, skin condition, and absence of normal callosity.  38 C.F.R. § 4.40 (2013).

Under 38 C.F.R. § 4.45, because a joint disability involves reductions of normal excursion of movements in different planes, an evaluation of a joint must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination as well as pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45(a)-(f).  

Under 38 C.F.R. § 4.59, because painful motion is an important factor of disability with any form of arthritis, joints that, due to injury, are actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  In a non-arthritis context, 38 C.F.R. § 4.59 may apply if raised by the claimant or reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

Under Diagnostic Code 7804 for unstable or painful scars, a rating of 30 percent is assigned for five or more unstable or painful scars, a rating of 20 percent is assigned for three or four unstable or painful scars, and a rating of 10 percent is assigned or one or two unstable or painful scars.  38 C.F.R. § 4.188, Diagnostic Code 7804.  

While the Veteran's residuals of an injury to his right ring and little fingers were previously rated under Diagnostic Code 5230, the Board finds they are more closely related to arthritis in the functions affected, anatomical localization, and symptomatology, as the Veteran's primary symptoms appear to be pain on motion, stiffness, numbness, and limitation of motion.  See 38 C.F.R. §§ 4.20, 4.27; April 2011 VA Examination (diagnosing advanced degenerative changes in the distal interphalangeal joint of the right ring finger and mild to moderate degenerative changes in the distal interphalangeal joint of the right little finger).  As Diagnostic Code 5230 does not allow a compensable rating to be assigned for any limitation of motion of the ring or little finger, regardless of the severity of functional loss, the Veteran will not be prejudiced by the use of Diagnostic Code 5003 in evaluating his disabilities.  

Based on the above laws and regulations, the Veteran is entitled to an initial disability rating of 10 percent, but no higher, for residuals of an injury to the right ring and little fingers based on objective evidence of limitation of motion (with x-ray evidence of degenerative arthritis of a group of minor joints, and noncompensable under the appropriate diagnostic code).  While the record contains x-ray evidence of degeneration in a group of minor joints-the distal interphalangeal joints of the Veteran's right ring and right little fingers-affected by limitation of motion, it does not contain x-ray evidence of the involvement of a major joint or second group of minor joints with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.45(f); Spicer v. Shinseki, No. 2013-7142, 2014 WL 2219165, at *6 (Fed. Cir. May 30, 2014) (holding that '"a minor joint group is affected" only when two or more joints suffer from limitation of motion").

In addition, the Board finds that the Veteran's chronic nail bed injury with nail deformity and pain and loss of sensation near a well-healed incision on the ulnar aspect of the right ring finger warrant a separate initial disability rating.  The symptomatology of these residuals does not duplicate or overlap with symptomatology required under Diagnostic Code 5003, as the primary symptom related to the chronic nail bed injury with nail deformity appears to be pain with physical contact or nail trimming, and the primary symptoms related to the area near the well-healed incision on the ulnar aspect of his right ring finger are pain on physical contact and loss of sensation.  See Transcript of Record pp. 5-6, 9; August 2011 Faxed Statement; Esteban, 6 Vet. App. at 262.  The Board finds that these symptoms are closely related to painful scars in the functions affected, anatomical localization, and symptomatology.  See 38 C.F.R. §§ 4.20, 4.27.  

Based on the above laws and regulations, the Veteran is entitled to a separate initial disability rating of 10 percent, but no higher, for a chronic nail bed injury with nail deformity and pain and loss of sensation near a well-healed incision on the ulnar aspect of the right ring finger.  As the Veteran does not have three or more unstable or painful scars, a higher rating may not be assigned.  38 C.F.R. § 4.188, Diagnostic Code 7804.  

Consideration was given to assigning a disability rating under other diagnostic codes, including Diagnostic Codes 5219 (unfavorable ankylosis of two digits on one hand), 5223 (favorable ankylosis of two digits on one hand), 5227 (ankylosis of ring or little finger), 5230 (limitation of motion of the ring or little finger), 5151 (amputation of ring and little fingers), 5155 (amputation of ring finger), 5156 (amputation of little finger), 7800 (scars or disfigurement on the head, face, and neck), 7801 (deep and nonlinear scars), 7802 (superficial and nonlinear scars), and 7805 (other scars or effects of scars).  However, while the April 2011 VA examiner found the Veteran had functional loss in both fingers, the examiner did not diagnose the Veteran with ankylosis and, in fact, found that the Veteran's right middle, ring, and little fingers all still had a range of motion.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (defining ankylosis as immobility of a joint); April 2011 VA Examination (incorrectly attributing the loss of range of motion to the Veteran's middle, and not ring, finger in diagnosis).  Further, while the April 2011 VA examiner noted that the distal interphalangeal joint of the Veteran's right ring finger was surgically fused in service, the examiner described the in-service surgery as an open reduction internal fixation, not an amputation.  While the April 2011 VA examiner found the Veteran had functional loss related to the right ring and little fingers, the examiner did not indicate that it approximated unfavorable ankylosis in two fingers, amputation of one finger with metacarpal resection and more than one-half of the bone lost, or amputation of two fingers at the proximal interphalangeal joints or through proximal phalanges.  In addition, while the April 2011 VA examiner noted an incisional scar on the right little finger and a well-healed incision on the right middle finger, the examiner found they covered less than 12 square inches of the Veteran's body.

The Board acknowledges the Veteran's arguments that he should be assigned a disability rating of 30 percent under Diagnostic Code 5151.  See March 2012 Substantive Appeal.  The Veteran is competent to report that a doctor wanted to remove his chronic nail bed injury with nail deformity and that the only future treatment for his right ring finger would be amputation, as he has personal knowledge of the conversations, and the Board finds his reports credible and entitled to probative weight.  See August 2012 Videoconference Hearing pp. 2-3, 9; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  He is not, however, competent to determine that his in-service procedure was an amputation, that amputation is medically necessary, or that limitation of motion and functional loss approximate unfavorable ankylosis of or an amputation or both fingers.  Those issues are medically complex and require specialized knowledge and experience.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159(a)(2); Jandreau, 492 F.3d at 1377, 1377 n.4; Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

Consideration was given to assigning a staged rating; however, at no time during the period in question did the Veteran's residuals of an injury to his right ring and little fingers, including a chronic nail bed injury with nail deformity and loss of sensation near a well-healed incision on the ulnar aspect of his right ring finger warrant a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  The Veteran is competent to report that the middle, ring, and little fingers of his right hand go numb in the cold and the Board finds his report credible and entitled to probative weight, as the April 2011 VA examiner found the Veteran had cold intolerance in the middle, ring, and little fingers of his right hand due to decreased circulation.  See Transcript of Record p. 4; Jandreau, 492 F.3d at 1377, 1377 n.4.  He did not, however, assert that a major joint or another group of minor joints was involved, and the April 2011 VA examiner did not find that these flare-ups of numbness caused additional limitation of motion or functional loss.  

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran's disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability, as his primary symptoms appear to be pain on motion, decreased circulation, numbness or loss of sensation, stiffness and limitation of motion, and decreased grip strength.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  The Veteran is competent to report that he experienced symptoms including pain, stiffness, decreased dexterity, numbness when in the cold, decreased grip strength, decreased circulation, and loss of sensation on the ulnar aspect of the right ring finger, and that these symptoms made it difficult to carry or lift heavy things without pain, type on a keyboard, hold a toothbrush or shaver, manipulate buttons and ties, and lift, grab, grip, and carry heavy objects, as they are largely lay-observable.  See Davidson, 581 F.3d at 1316; Transcript of Record pp. 2-9.  Further, his reports are credible and entitled to probative weight, as the April 2011 VA examiner found the Veteran had functional loss including less movement than normal, loss of dexterity, pain on movement, loss of sensation, decreased grip strength, cold intolerance, and deformity at the base of the distal phalanx of the right ring finger.  The record does not, however, establish that the Veteran's symptoms or functional loss necessitated frequent hospitalization or caused marked interference with employment.  While these symptoms and functional limitations affected the Veteran's dominant hand, he was able to work in kitchen maintenance for over 30 years after the March 1973 injury.  See 38 C.F.R. § 4.69 (2013); April 2011 VA Examination.  In addition, while he did report that his chronic nail bed injury affected his social interactions, he did not allege that it prevented him from attending social activities or starting and maintaining relationships with others.  See Transcript of Record pp. 4, 8.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) . 

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  While the Veteran did assert during his August 2012 VA videoconference hearing that he was unemployed, he did not assert that he was unable to work due to any of his residuals of an injury to his right ring and right little fingers.  See Transcript of Record pp. 8-9.  Further, while the Veteran was unemployed at the time of the August 2012 videoconference hearing, during his April 2011 VA examination he reported that he had worked in kitchen equipment manufacturing for the prior seven years and, as noted above, he was able to work for over 30 years following the March 1973 injury.
 
Consequently, the weight of the evidence is against assigning initial disability ratings in excess of that outlined above for residuals of an injury to the Veteran's right ring and little fingers, or a chronic nail bed injury with nail deformity and pain and loss of sensation near a well-healed incision on the ulnar aspect of the right ring finger.  





							(Continued on the next page)



ORDER

Entitlement to an initial compensable disability rating of 10 percent, but no higher, for residuals of an injury to the right ring and little fingers is granted, subject to applicable criteria for the payment of monetary benefits. 

Entitlement to a separate initial disability rating of 10 percent, but no higher, for a chronic nail bed injury with nail deformity and pain and loss of sensation near a well-healed incision on the ulnar aspect of the right ring finger is granted, subject to applicable criteria for the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


